The defendants' plea of set-off in this case, and the ruling of the Justice of this Court, who presided in the Court of Common Pleas at the trial of this cause, as to the admissibility of the evidence offered by the defendants, presents for our consideration and determination, the question whether, in an action on a promissory note, the defendants have the right to plead, as set-off, their claim for a reasonable compensation for their services in part performance of their written contract to build a house for the plaintiff at a stipulated price, on such proof of a breach of said contract by the plaintiff, as would excuse the defendants from its entire performance. The admissibility of the evidence offered by the defendants, at the trial, must depend on the legality of their plea. And their right so to plead, must *Page 479 
be determined by the legal construction of a clause in the sixth section of "an act prescribing the manner of proceedings in Court." (Rev. Stat. p. 128.)
By this clause it is provided, that "whenever any defendant shall have any demand on the plaintiff for any sum liquidated, or for one which may be ascertained by calculation, and which is founded on a judgment, or upon a contract, whether expressed or implied, and whether with or without seal, and which existed at the commencement of the action and belonged to the plaintiff in his own right, and for which he might maintain a suit in his own name, he may set-off the same in any action founded upon any demand which would itself be set-off."
A fair and reasonable construction of this clause in this statute must depend upon the interpretation and limitation given to the words, "any sum liquidated, or one which may be ascertained by calculation."
Now, we apprehend that it could not have been the intention of the Legislature, in plea of set-off under this clause in the statute, that the jury should try every possible issue which might be raised in such a plea, and to award damages on conflicting evidence, or in their discretion; nor to exclude from the court or jury the right to determine upon legal and competent evidence, whether such judgment had been rendered and was still in force; or whether such contract had been made, performed or broken. For such a construction would on the one hand, let in the defendant to plead in set-off every legal and equitable claim which might on any evidence be ascertained by a jury or estimated in their discretion; and would be giving no reasonable meaning and limitation to the words, sum liquidated, or one which may be ascertained *Page 480 
by calculation. And, on the other hand, to exclude from the court or jury, the right to determine the legal existence of such judgment, or whether such contract had been made, performed or broken, would be evidently to defeat the intention of the statute, and to work injustice to the defendant.
We are therefore of opinion that the true construction of the words, sum liquidated, or for one which may be ascertained by calculation, is to apply and limit these words to such judgments or contracts only, as that the amount of the defendants' demand can be ascertained by the judgment or contract itself, or by mathematical calculation on the same.
As in the present case, if the defendants had performed their entire contract, the amount of their entire demand would have been determined by the contract itself, agreeably to the stipulations of the parties; and, if an additional sum should be claimed by way of interest for the plaintiff's neglect or refusal to pay, that sum could be ascertained from the contract by mathematical calculation.
But the defendants seek to recover, not by force of their contract and for performance of the same, but a reasonable sum for their services. This sum can be ascertained only by proof of such breach of the contract by the plaintiff, as would excuse the defendants from performing their part of the contract, and proof of the value of their services. Such evidence was not admissible to establish a claim to set-off by the defendants. The ruling therefore upon this point was erroneous. The exceptions are sustained, and the case is recommitted to the Court of Common Pleas for a new trial. *Page 481